DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.

Claim Objections
Claim 9 is objected to for re-introducing the limitation “a Z-axis”.  This has already been introduced in Claim 1 and should be presented as “the Z-axis” unless it is intended that two separate Z-axes are claimed.
Claim 16 is objected to for re-introducing the limitation “a Z-axis”.  This has already been introduced in Claim 1 and should be presented as “the Z-axis” unless it is intended that two separate Z-axes are claimed.
Claim 17 is objected to for re-introducing the limitation “a Z-axis”.  This has already been introduced in Claim 1 and should be presented as “the Z-axis” unless it is intended that two separate Z-axes are claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, 12-14, 16, 18-19, 21, 28, and 36-41 are no longer rejected under 35 U.S.C. 112(b).
Claims 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34-35 recite the limitation “the full contact surface symmetry”.  There is insufficient antecedent basis for this limitation as it has been cancelled from the independent claims 1 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 14, 16, 18-19, 21, 28, 34-38, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over OH (US 20020141847 A1) in view of HSIEH (US 5674036), further in view of ENGINEERSTOOLBOX (NPL Reference U), hereinafter referred to as NPL U.
As to claim 1, OH teaches a torque enhancement device comprising a torque enhancement member that has a Z-axis rotation torque generation tool contact surface configuration defined by longer torque generation tool contact side walls, each extending in a Y-axis direction, and shorter torque generation tool contact side walls, each extending in an X-axis direction (Figure 1c teaches a screw head that has sidewalls (15) that extend in the X and Y direction.  ¶0041 teaches that the screw/nail can be inserted with a driving device.  Based on the disclosure of OH, the sidewalls are interpreted as torque generation tool contact sidewalls.  Figure 1c of OH appears to show that the sidewalls are of differing lengths (that the ones extending across the page horizontally are longer), yet HSIEH is relied upon below for modifying OH to meet the claimed short and long sidewalls.), and four corner recesses positioned between ends of adjacent longer and shorter side walls, the four corner recesses each being positioned radially inward of sections of the surface configuration defining the longer (Figure 1c teaches four corner recesses (16) that are inward of sections of the surface configuration sidewalls and are the only recesses formed between ends of the sidewalls.), and at least one diametrically opposing pair of the corner recesses features each corner recess in that pair having shape symmetry to opposite sides of a bisecting Z-axis extending plane (Figure 1a/1c teach that the recesses have shape symmetry about a bisecting Z-axis plane.), and wherein each of the longer side walls and each of the shorter side walls are positioned, and individually of a sufficient length, as to extend and cross to opposite sides of a Z-axis (Figure 1a and 1c teach that the sidewalls (15) extend across the Z-axis of the screw.), and wherein the tool contact surface configuration is configured for operation upon by a torque generation tool or is configured for operation as a torque generation tool. (¶0041 teaches that the screw/nail can be inserted with a driving device.  Based on the disclosure of OH, the sidewalls are interpreted as torque generation tool contact sidewalls.)
OH does not explicitly disclose long and short sidewalls, but does suggest by illustration in Figure 1c that the sidewalls can be different lengths.
However, HSIEH teaches a screw fastener with long and short sidewalls. (Figure 2 teaches a screw that has a head (11) with differing sidewall lengths, such that two parallel sidewalls are shorter than the other two.)
One of ordinary skill would have been motivated to apply the known long/short sidewall orientation of HSIEH to the sidewalls of the device of OH in order to provide a (HSIEH, Col. 1, Lines 21-23), such as multiple sized wrenches as shown in Figure 2 of HSIEH.
Therefore, it would have been prima facie obvious, at the time the invention was effectively filed, to apply the known long/short sidewall orientation of HSIEH to the sidewalls of the device of OH because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).
OH in view of HSIEH does not explicitly disclose a ratio of the shorter side wall length to the longer side wall length is at least 50%.  OH in view of HSIEH does disclose that the size of the sidewalls is proportional to the size of the wrench used. The teachings of HSIEH also show that the sidewall length is proportional to the size of the wrench used, and that lengths C and D in Figure 2 will change based on the length of the sidewalls.  HSIEH Figure 2 suggests by illustration that the lengths of C and D are such that the ratio falls within the range of 50% > C/D * 100 > 100%.
However, NPL U teaches that spanner sizes can differ by less than 50% (Such as 1/2” and 7/16”), such that the sidewalls of the screw head will also differ by less than 50%, since the recesses of OH are illustrated as being equal in size. OH teaches either a ratio of 100% (both sidewalls being the same) or suggests by illustration that the sidewalls can be an unknown ratio in Figure 1c.
One of ordinary skill would have been motivated to choose the ratio of at least 50% for the modified sidewalls of OH in view of HSIEH in order to allow for the use of 
Therefore, it would have been obvious to one of ordinary skill in the art, to apply the known sidewall ratio of 50% based on the teachings of HSIEH and NPL U to the device of OH because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).

As to claim 2, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 1 wherein the torque enhancement member has bi-symmetry or essentially bi-symmetry about an X-axis and a Y-axis and the surface configuration is one of an interior surface or an external peripheral surface. (OH, Figures 1a and 1c teach that the fastener head will have bi-symmetry when the sidewalls are equal length, as in Figure 1a, or when they are not equal, as in Figure 1c.  Figure 1c also shows that the surface configuration is an external peripheral surface.)

As to claim 3, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 1, wherein a ratio of the shorter side wall length to the longer side wall length is from 50% to 95%. (OH, Figure 1a teaches the sidewalls can be equal in length (or a ratio of 100%).  The combination with HSIEH results in a fastener head where the sidewalls are in pairs of equal length, but have a ratio of short to long length.  The teachings of HSIEH also show that the sidewall length is proportional to the size of the wrench used, and that lengths C and D in Figure 2 will change based on the length of the sidewalls.  HSIEH Figure 2 suggests by illustration that the lengths of C and D are such that the ratio falls within the range of 50% > C/D * 100 > 95%.  Looking to NPL U, wrench sizes can differ by as little as 1/32”, such that a 1/2” and a 15/32” wrench fit the spirit of the combination, which results in a ratio of 93.75%.)

As to claim 4, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 1, wherein a ratio of the shorter side wall length to the longer side wall length is from 65% to 90%.(OH, Figure 1a teaches the sidewalls can be equal in length (or a ratio of 100%).  The combination with HSIEH results in a fastener head where the sidewalls are in pairs of equal length, but have a ratio of short to long length.  The teachings of HSIEH also show that the sidewall length is proportional to the size of the wrench used, and that lengths C and D in Figure 2 will change based on the length of the sidewalls.  HSIEH Figure 2 suggests by illustration that the lengths of C and D are such that the ratio falls within the range of 65% > C/D * 100 > 90%.  Looking to NPL U, wrench sizes can differ by as little as 1/32”, such that a 1/2” and a 7/16” wrench fit the spirit of the combination, which results in a ratio of 87.5%.)

As to claim 5, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 1, wherein all four corner recesses are Z-axis rotation torque generation tool contact recesses and are of a common configuration and size. (¶0041 teaches that the screw/nail can be inserted with a driving device.  Based on the disclosure of OH, the recesses are interpreted as torque generation tool contact sidewalls.  Figures 1a and 1c teach that they are common in size and configuration.)

As to claim 6, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 1, wherein the shorter side walls extending in the X-axis direction have curved outer surfaces such that the curved outer surfaces extend predominately in the X-axis direction. (OH, Figure 1a teaches the sidewalls have a curved outer surface that can extend in predominately the X-axis direction.)

As to claim 9, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 1, wherein the torque enhancement member has a hole extending in a Z-axis direction. (OH, Figure 1b teaches a hole (14) extending in the Z-axis direction.)

As to claim 10, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 9, wherein the hole has a stepped configuration, a tapered configuration, or bowl shape portion along the Z-axis direction. (OH, Figure 1b teaches a hole has a stepped configuration (12 and 14) extending in the Z-axis direction.)

As to claim 14, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 1, wherein the torque enhancement device has a base body defining the torque enhancement member with the longer and shorter side walls (OH, Figure 1c teaches the base body (head of the fastener) has peripheral side wall that form the torque enhancement sidewalls.  The combination with HSIEH results in the sidewalls being shorter/longer.)

As to claim 16, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 14, wherein the base body defines a bolt head and the torque enhancement member further includes a bolt shaft extending along the Z-axis away from the bolt head, and with the bolt shaft having external threading along a Z-axis length of the bolt shaft. (OH, Figure 1b teaches the base body (head of the fastener) forms a bolt head in that it is a head of a threaded fastener.  Figure 1b and 1c teach external threading on the shaft of the bolt.)

As to claim 18, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 1, wherein the torque enhancement device has a maximum Z-axis thickness that is less than a maximum length of the shorter side wall. (OH, Figure 1b teaches the torque enhancement device (head of the fastener since that is where torque is applied) has a thickness that is smaller than the length of one of the sidewalls.  If sidewalls are lengthened/shortened via the combination with HSIEH, the Z axis thickness will still be far less than the length of the sidewalls.)

As to claim 19, OH teaches a torque enhancement device comprising a torque enhancement member that has a Z-axis rotation torque generation tool contact surface configuration defined by longer torque generation tool contact side walls, each extending in a Y-axis direction, and shorter torque generation tool contact side walls, each extending in an X-axis direction (Figure 1c teaches a screw head that has sidewalls (15) that extend in the X and Y direction.  ¶0041 teaches that the screw/nail can be inserted with a driving device.  Based on the disclosure of OH, the sidewalls are interpreted as torque generation tool contact sidewalls.  Figure 1c of OH appears to show that the sidewalls are of differing lengths (that the ones extending across the page horizontally are longer), yet HSIEH is relied upon below for modifying OH to meet the claimed short and long sidewalls.), and four corner recesses positioned between ends of adjacent longer and shorter side walls (Figure 1c teaches four corner recesses (16) that are inward of sections of the surface configuration sidewalls and are the only recesses formed between ends of the sidewalls.), and wherein each of the longer side walls and each of the shorter side walls are positioned, and of a length, as to individually extend and cross to opposite sides of a Z-axis (Figure 1a and 1c teach that the sidewalls (15) extend across the Z-axis of the screw.), and at least one diametrically opposing pair of the corner recesses features each corner recess in that pair having shape symmetry to opposite sides of a bisecting Z-axis extending plane (Figure 1a/1c teach that the recesses have shape symmetry about a bisecting Z-axis plane.), and wherein the torque enhancement device has a shaft extending away from the torque enhancement member in a Z- axis direction such that the torque enhancement member (Figure 1b teaches the base body (head of the fastener) forms a bolt head in that it is a head of a threaded fastener.  Figure 1b and 1c teach external threading on the shaft of the bolt.), and wherein the tool contact surface configuration is configured for operation upon by a torque generation tool. (¶0041 teaches that the screw/nail can be inserted with a driving device.  Based on the disclosure of OH, the sidewalls are interpreted as torque generation tool contact sidewalls.)
OH does not explicitly disclose long and short sidewalls, but does suggest by illustration in Figure 1c that the sidewalls can be different lengths.
However, HSIEH teaches a screw fastener with long and short sidewalls. (Figure 2 teaches a screw that has a head (11) with differing sidewall lengths, such that two parallel sidewalls are shorter than the other two.)
One of ordinary skill would have been motivated to apply the known long/short sidewall orientation of HSIEH to the sidewalls of the device of OH in order to provide a screw that is designed for turning by any variety of tools of different sizes (HSIEH, Col. 1, Lines 21-23), such as multiple sized wrenches as shown in Figure 2 of HSIEH.
Therefore, it would have been prima facie obvious, at the time the invention was effectively filed, to apply the known long/short sidewall orientation of HSIEH to the sidewalls of the device of OH because it has been held to be prima facie obvious to 
OH in view of HSIEH does not explicitly disclose a ratio of the shorter side wall length to the longer side wall length is at least 50%.  OH in view of HSIEH does disclose that the size of the sidewalls is proportional to the size of the wrench used. The teachings of HSIEH also show that the sidewall length is proportional to the size of the wrench used, and that lengths C and D in Figure 2 will change based on the length of the sidewalls.  HSIEH Figure 2 suggests by illustration that the lengths of C and D are such that the ratio falls within the range of 50% > C/D * 100 > 100%.
However, NPL U teaches that spanner sizes can differ by less than 50% (Such as 1/2” and 7/16”), such that the sidewalls of the screw head will also differ by less than 50%, since the recesses of OH are illustrated as being equal in size. OH teaches either a ratio of 100% (both sidewalls being the same) or suggests by illustration that the sidewalls can be an unknown ratio in Figure 1c.
One of ordinary skill would have been motivated to choose the ratio of at least 50% for the modified sidewalls of OH in view of HSIEH in order to allow for the use of different tool sizes, yet still maintain the functionality of the screw of OH (in that it can be turned via a tool that interacts with the recesses or a screwdriver bit). 
Therefore, it would have been obvious to one of ordinary skill in the art, to apply the known sidewall ratio of 50% based on the teachings of HSIEH and NPL U to the device of OH because it has been held to be prima facie obvious to apply a known 

As to claim 21, OH teaches a torque enhancement device comprising a torque enhancement member that has a Z-axis rotation torque generation tool contact surface configuration defined by longer torque generation tool contact side walls, each extending in a Y-axis direction, and shorter torque generation tool contact side walls, each extending in an X-axis direction (Figure 1c teaches a screw head that has sidewalls (15) that extend in the X and Y direction.  ¶0041 teaches that the screw/nail can be inserted with a driving device.  Based on the disclosure of OH, the sidewalls are interpreted as torque generation tool contact sidewalls.  Figure 1c of OH appears to show that the sidewalls are of differing lengths (that the ones extending across the page horizontally are longer), yet HSIEH is relied upon below for modifying OH to meet the claimed short and long sidewalls.), and four corner recesses positioned between ends of adjacent longer and shorter side walls (Figure 1c teaches four corner recesses (16) that are inward of sections of the surface configuration sidewalls and are the only recesses formed between ends of the sidewalls.), and wherein each of the longer side walls and each of the shorter side walls are positioned, and of a length, as to individually extend and cross to opposite sides of a Z-axis (Figure 1a and 1c teach that the sidewalls (15) extend across the Z-axis of the screw.), and at least one diametrically opposing pair of the corner recesses features each corner recess in that pair having full, or essentially full, contact surface symmetry to opposite sides of a bisecting Z-axis (Figure 1a/1c teach that the recesses have shape symmetry about a bisecting Z-axis plane.), and wherein the torque enhancement device has a shaft extending away from the torque enhancement member in a Z-axis direction such that the torque enhancement member defines a shaft head, with the shaft being either solid or hollow, and with the shaft having ridge threading that is positioned either internally, externally, or both, for at least a portion of the shaft, and wherein the torque enhancement device is a bolt and the shaft has exterior ridge threading (Figure 1b teaches the base body (head of the fastener) forms a bolt head in that it is a head of a threaded fastener.  Figure 1b and 1c teach external threading on the shaft of the bolt.), and wherein the four corner recesses are each positioned radially inward of sections of the surface configuration defining the longer and shorter side walls, and each of the four corner recesses representing the only recess formed between the ends of adjacent longer and shorter side walls (Figure 1c teaches four corner recesses (16) that are inward of sections of the surface configuration sidewalls and are the only recesses formed between ends of the sidewalls.), and wherein the Z-axis thickness of the surface configuration is equal about the entire periphery of the surface configuration (Figure 1b teaches the Z-axis thickness is equal about the periphery of the surface configuration.), and wherein the tool contact surface configuration is configured for operation upon by a torque generation tool. (¶0041 teaches that the screw/nail can be inserted with a driving device.  Based on the disclosure of OH, the sidewalls are interpreted as torque generation tool contact sidewalls.)
OH does not explicitly disclose long and short sidewalls, but does suggest by illustration in Figure 1c that the sidewalls can be different lengths.
However, HSIEH teaches a screw fastener with long and short sidewalls. (Figure 2 teaches a screw that has a head (11) with differing sidewall lengths, such that two parallel sidewalls are shorter than the other two.)
One of ordinary skill would have been motivated to apply the known long/short sidewall orientation of HSIEH to the sidewalls of the device of OH in order to provide a screw that is designed for turning by any variety of tools of different sizes (HSIEH, Col. 1, Lines 21-23), such as multiple sized wrenches as shown in Figure 2 of HSIEH.
Therefore, it would have been prima facie obvious, at the time the invention was effectively filed, to apply the known long/short sidewall orientation of HSIEH to the sidewalls of the device of OH because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).
OH in view of HSIEH does not explicitly disclose a ratio of the shorter side wall length to the longer side wall length is at least 50%.  OH in view of HSIEH does disclose that the size of the sidewalls is proportional to the size of the wrench used. The teachings of HSIEH also show that the sidewall length is proportional to the size of the wrench used, and that lengths C and D in Figure 2 will change based on the length of the sidewalls.  HSIEH Figure 2 suggests by illustration that the lengths of C and D are such that the ratio falls within the range of 50% > C/D * 100 > 100%.
However, NPL U teaches that spanner sizes can differ by less than 50% (Such as 1/2” and 7/16”), such that the sidewalls of the screw head will also differ by less than 50%, since the recesses of OH are illustrated as being equal in size. OH teaches either a ratio of 100% (both sidewalls being the same) or suggests by illustration that the sidewalls can be an unknown ratio in Figure 1c.
One of ordinary skill would have been motivated to choose the ratio of at least 50% for the modified sidewalls of OH in view of HSIEH in order to allow for the use of different tool sizes, yet still maintain the functionality of the screw of OH (in that it can be turned via a tool that interacts with the recesses or a screwdriver bit). 
Therefore, it would have been obvious to one of ordinary skill in the art, to apply the known sidewall ratio of 50% based on the teachings of HSIEH and NPL U to the device of OH because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).

As to claim 28, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 1 wherein the torque enhancement member has bi-symmetry. (OH, Figures 1a and 1c teach that the fastener head will have bi-symmetry when the sidewalls are equal length, as in Figure 1a, or when they are not equal, as in Figure 1c.  Figure 1c also shows that the surface configuration is an external peripheral surface.)

As to claim 34, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 1 wherein each of the four corner recesses includes one or more notches or internal concavities that, when more than one, combine to form, respectively, the four corner recesses formed between the ends of the adjacent longer and shorter side walls, and wherein each of the four corner recesses has the full contact surface symmetry to opposite sides of a respective one of the bisecting Z-axis extending planes. (OH, Figure 1a teaches the four corner recesses are formed from one notch or internal concavity each.  Figure 1a teaches that the corner recesses are fully symmetrical, such that they have full contact surface symmetry.  Figure 1c teaches by illustration that the recesses will still be symmetric if the sidewalls are not equal in length, such as the combination with HSIEH.)

As to claim 35, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 19 wherein each of the four corner recesses include one or more notches or internal concavities that, when more than one, combine to form, respectively, the four corner recesses formed between the ends of the adjacent longer and shorter side walls, and wherein each of the four corner recesses has the full contact surface symmetry to opposite sides of a respective bisecting Z-axis extending planes. (OH, Figure 1a teaches the four corner recesses are formed from one notch or internal concavity each.  Figure 1a teaches that the corner recesses are fully symmetrical, such that they have full contact surface symmetry.  Figure 1c teaches by illustration that the recesses will still be symmetric if the sidewalls are not equal in length, such as the combination with HSIEH.)

As to claim 36, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 1 wherein the at least one diametrically opposing pair of the corner recesses features each corner recess in that pair having full tool contact surface symmetry to opposite sides of a bisecting Z-axis extending plane. (OH, Figure 1a teaches that the corner recesses are fully symmetrical, such that they have full contact surface symmetry.  Figure 1c teaches by illustration that the recesses will still be symmetric if the sidewalls are not equal in length, such as the combination with HSIEH.  ¶0041 teaches that the recesses can be used in when applying torque to the screw, such that they are configured for tool contact.)

As to claim 37, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 19 wherein the at least one diametrically opposing pair of the corner recesses features each corner recess in that pair having full tool contact surface symmetry to opposite sides of a bisecting Z-axis extending plane. (OH, Figure 1a teaches that the corner recesses are fully symmetrical, such that they have full contact surface symmetry.  Figure 1c teaches by illustration that the recesses will still be symmetric if the sidewalls are not equal in length, such as the combination with HSIEH.  ¶0041 teaches that the recesses can be used in when applying torque to the screw, such that they are configured for tool contact.)

As to claim 38, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 1 wherein the Z-axis rotation torque generation tool contact surface configuration is one designed for contact by a tool inserted into or placed about the surface configuration, and wherein the ratio of the shorter side wall length to the longer side wall length is at least 65%. (OH, ¶0041 teaches that a tool is used with the surface configuration to  rotate the fastener, such that the surface configuration is designed for contact by a tool. OH, Figure 1a teaches the sidewalls can be equal in length (or a ratio of 100%).  The combination with HSIEH results in a fastener head where the sidewalls are in pairs of equal length, but have a ratio of short to long length.  The teachings of HSIEH also show that the sidewall length is proportional to the size of the wrench used, and that lengths C and D in Figure 2 will change based on the length of the sidewalls.  HSIEH Figure 2 suggests by illustration that the lengths of C and D are such that the ratio falls within the range of 65% > C/D * 100 > 90%.  Looking to NPL U, wrench sizes can differ by as little as 1/32”, such that a 1/2” and a 7/16” wrench fit the spirit of the combination, which results in a ratio of 87.5%.)

As to claim 40, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 1 wherein the ratio of the shorter side wall length to the longer side wall length is from less than 100% to 75%. (OH, Figure 1a teaches the sidewalls can be equal in length (or a ratio of 100%).  The combination with HSIEH results in a fastener head where the sidewalls are in pairs of equal length, but have a ratio of short to long length.  The teachings of HSIEH also show that the sidewall length is proportional to the size of the wrench used, and that lengths C and D in Figure 2 will change based on the length of the sidewalls.  HSIEH Figure 2 suggests by illustration that the lengths of C and D are such that the ratio falls within the range of 75% > C/D * 100 > 100%.  Looking to NPL U, wrench sizes can differ by as little as 1/32”, such that a 1/2” and a 7/16” wrench fit the spirit of the combination, which results in a ratio of 87.5%.)

As to claim 41, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 19, wherein a ratio of the shorter side wall length to the longer side wall length is from less than 100% to 75%. (OH, Figure 1a teaches the sidewalls can be equal in length (or a ratio of 100%).  The combination with HSIEH results in a fastener head where the sidewalls are in pairs of equal length, but have a ratio of short to long length.  The teachings of HSIEH also show that the sidewall length is proportional to the size of the wrench used, and that lengths C and D in Figure 2 will change based on the length of the sidewalls.  HSIEH Figure 2 suggests by illustration that the lengths of C and D are such that the ratio falls within the range of 75% > C/D * 100 > 100%.  Looking to NPL U, wrench sizes can differ by as little as 1/32”, such that a 1/2” and a 7/16” wrench fit the spirit of the combination, which results in a ratio of 87.5%.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over OH (US 20020141847 A1) in view of HSIEH (US 5674036), further in view of ENGINEERSTOOLBOX (NPL Reference U), hereinafter referred to as NPL U, as applied in claim 1, further in view of GUTSHALL (US 3854372).
As to claim 7, OH in view of HSIEH and NPL U teaches the torque enhancement device of claim 1.
OH in view of HSIEH and NPL U do not disclose one or more notched recesses formed in each of the longer side walls, or each of the shorter side walls, or in each of the longer and shorter side walls.
However, GUTSHALL teaches one or more notched recesses formed in each of the longer side walls, or each of the shorter side walls, or in each of the longer and shorter side walls. (Figure 1 teaches notches (29a) in the sidewalls of a screw head.)
One of ordinary skill would have been motivated to combine the known notches of GUTSHALL with the screw head of OH in view of HSIEH in order to provide weakened portions of a predetermined strength correlated with the predetermined torque to which the screw is to be tightened in the workpiece. (GUTSHALL Col. 2, Lines 55-58.)  This prevents excessive tightening.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known notches of GUTSHALL with the screw head of OH in view of HSIEH because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claims 1, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over JOHNSON (US 20110314768 A1) in view of HSIEH (US 5674036), further in view of ENGINEERSTOOLBOX (NPL Reference U), hereinafter referred to as NPL U.
As to claim 1, JOHNSON teaches a torque enhancement device comprising a torque enhancement member that has a Z-axis rotation torque generation tool contact surface configuration defined by longer torque generation tool contact side walls, each extending in a Y-axis direction, and shorter torque generation tool contact side walls, each extending in an X-axis direction (Figures 2-4 teach a torque enhancement device (10) that has a torque enhancement member (16) that has sidewalls that extend in the X and Y direction between recesses (18).  HSIEH is relied upon below for modifying JOHNSON to meet the claimed short and long sidewalls. ¶0023 teaches that the bolt head (16) is externally driven, which is interpreted as the sidewalls being torque generation tool contact sidewalls.), and four corner recesses positioned between ends of adjacent longer and shorter side walls, the four corner recesses each being positioned radially inward of sections of the surface configuration defining the longer and shorter side walls, and each of the four corner recesses representing the only recess formed between the ends of adjacent longer and shorter side walls (Figure 4 teaches four corner recesses (18) between the sidewalls, that are radially inward of the sidewalls and are the only recesses between the sidewalls.), and at least one diametrically opposing pair of the corner recesses features each corner recess in that (Figure 4 teaches the recesses have shape symmetry.), and wherein each of the longer side walls and each of the shorter side walls are positioned, and individually of a sufficient length, as to extend and cross to opposite sides of a Z-axis (Figure 4 teaches that the sidewalls (in between recesses (18)) extend across the Z-axis of the bolt.), and wherein the tool contact surface configuration is configured for operation upon by a torque generation tool or is configured for operation as a torque generation tool. (¶0023 teaches that the bolt head (16) is externally driven, which is interpreted as the sidewalls being torque generation tool contact sidewalls.)
JOHNSON does not explicitly disclose long and short sidewalls.
However, HSIEH teaches a screw fastener with long and short sidewalls. (Figure 2 teaches a screw that has a head (11) with differing sidewall lengths, such that two parallel sidewalls are shorter than the other two.)
One of ordinary skill would have been motivated to apply the known long/short sidewall orientation of HSIEH to the sidewalls of the device of JOHNSON in order to provide a bolt head that is designed for turning by any variety of tools of different sizes (HSIEH, Col. 1, Lines 21-23), such as multiple sized wrenches as shown in Figure 2 of HSIEH.
Therefore, it would have been prima facie obvious, at the time the invention was effectively filed, to apply the known long/short sidewall orientation of HSIEH to the sidewalls of the device of JOHNSON because it has been held to be prima facie obvious 
JOHNSON in view of HSIEH does not explicitly disclose a ratio of the shorter side wall length to the longer side wall length is at least 50%.  The teachings of HSIEH also show that the sidewall length is proportional to the size of the wrench used, such that lengths C and D in Figure 2 will change based on the length of the sidewalls.  HSIEH Figure 2 suggests by illustration that the lengths of C and D are such that the ratio falls within the range of 50% > C/D * 100 > 100%.
However, NPL U teaches that spanner sizes can differ by less than 50% (Such as 1/2” and 7/16”), such that the sidewalls of the screw head will also differ by less than 50%, since the recesses of JOHNSON are illustrated as being equal in size. 
One of ordinary skill would have been motivated to choose the ratio of at least 50% for the modified sidewalls of JOHNSON in view of HSIEH in order to allow for the use of different tool sizes, yet still maintain the functionality of the bolt of JOHNSON.
Therefore, it would have been obvious to one of ordinary skill in the art, to apply the known sidewall ratio of 50% based on the teachings of HSIEH and NPL U to the device of JOHNSON because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).

As to claim 9, JOHNSON in view of HSIEH and NPL U teaches the torque enhancement device of claim 1, wherein the torque enhancement member has a hole (Figure 3 teaches the torque enhancement device (10) has a hole (22) extending in the Z-axis direction.)

As to claim 12, JOHNSON in view of HSIEH and NPL U teaches the torque enhancement device of claim 9, wherein the hole extending in the Z-axis direction is centrally positioned in an inner body of the torque enhancement member, and wherein the hole is a threaded through-hole in the Z-axis direction having threading extending along the full Z-axis length of the hole. (JOHNSON, Figure 3 teaches the hole (22) has threading along the full Z-axis length of the hole.)

As to claim 13, JOHNSON in view of HSIEH and NPL U teaches the torque enhancement device of claim 9, wherein at least a portion of the hole has threading. (JOHNSON, Figure 3 teaches the hole (22) has threading.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments in Section B – Unexpected Results are not currently convincing as the claims do not contain language regarding spinning, wobbling, spiraling or prevention of.  The current claims are pertaining to a device that is 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726